Citation Nr: 1537541	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2. Entitlement to a rating in excess of 10 percent for neurological manifestations of the left lower extremity.

3. Entitlement to a rating in excess of 10 percent for neurological manifestations of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's notice of disagreement (NOD) was received in June 2008.  A statement of the case (SOC) was issued in April 2009, and a substantive appeal was received in May 2009.

In May 2013, the case was remanded for additional development.  

Also remanded by the Board in May 2013 was the issue of entitlement to service connection for depression, to include as secondary to his service-connected lumbosacral strain.  A June 2013 rating decision granted such benefit.  Consequently, that matter is no longer before the Board.  

The Board acknowledges that the Veteran recently filed, in August 2015, an increased rating claim for his now service-connected major depressive disorder.  See August 2015 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  However, that matter will be addressed by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for an increased rating for his lumbosacral strain and the neurological manifestations in his bilateral lower extremities were remanded in May 2013, to afford him another VA examination.  Specifically, it was explained that the Veteran had been last examined by VA in March 2010, and that there was evidence in the record to suggest that his disabilities had worsened since that time.  Therefore, a more contemporaneous VA examination was needed to assess the nature and severity of his disabilities.  

On remand, the Veteran was provided VA examinations for the back (thoracolumbar spine) and peripheral nerves in June 2013.  A review of the reports from those examinations show that as part of his history, the Veteran reported receiving epidural steroid injections in order to treat his service-connected disabilities, with the most recent injection taking place on May 22, 2013.  

In Jones v. Shinseki, 26 Vet. App. 56 (2012), the U.S. Court of Appeals for Veterans Claims (Court) held that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  

In this case, the record reflects that the Veteran received an epidural steroid injection for his service-connected disabilities approximately two weeks prior to his VA examinations for those same disabilities.  Such information suggests that his examinations, and in particular the range of motion studies, were likely impacted by the ameliorative effects provided by the epidural steroid injection.  As the rating criteria under 38 C.F.R. § 4.71a do not explicitly contemplate the ameliorative effects of epidural steroid injections, the Board finds that a new VA examination is necessary in order to properly assess the nature and severity of the Veteran's lumbosacral strain and neurological manifestations in his bilateral lower extremities.  

Further, the record shows that VA treatment records through June 2013 have been obtained and associated with the record.  However, as the claim is being remanded, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for lumbosacral strain, neurological manifestations of the left lower extremity, and/or neurological manifestations of the right lower extremity should continue to be obtained and associated with the record.  See also Hart v. Mansfield, 21 Vet App 505 (2007) (holding that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following action:

1. 	Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his service-connected lumbosacral strain, neurological manifestations of the left lower extremity, and/or neurological manifestations of the right lower extremity, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

2. 	Obtain complete records of all such treatment and evaluation from all sources identified, to include relevant records from the G.V. (Sonny) Montgomery VA Medical Center dated from June 2013 to the present.

3. 	After the development sought above is completed, schedule the Veteran for a VA examination (at a time when he has not recently received an epidural steroid injection) to determine the nature and severity of his lumbosacral strain and the neurological manifestations in his left and right lower extremities.  The claims file (and this remand) should be made available to and reviewed by the examiner.  All indicated tests should be completed.

The examiner is requested to report the range of motion of the lumbar spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the lumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The existence of any ankylosis of the spine should also be identified.

With respect to the neurological manifestations in the Veteran's left and right lower extremities, the examiner should assess their degree of severity.  The examiner should specifically opine as to whether any identified paralysis is complete or incomplete, and if the Veteran has incomplete paralysis, opine whether such symptomatology is best described as "mild," "moderate," "moderately severe," or "severe."  

The rationale for all opinions given should be explained.

4. 	After ensuring that the development requested above is completed in its entirety, review the file and re-adjudicate the claims.  If any of the increased rating claims are not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

